     Case 3:19-cv-01485-K-BN Document 19 Filed 07/14/20          Page 1 of 1 PageID 1367



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

PEGGY IRENE J.,                                §
                                               §
                   Plaintiff,                  §
                                               §
V.                                             §              No. 3:19-cv-1485-K
                                               §
ANDREW M. SAUL,                                §
Commissioner of Social                         §
Security Administration,                       §
                                               §
                  Defendant.                   §

                                            ORDER

           On June 23, 2020, the Findings, Conclusions and Recommendation of the

     United States Magistrate Judge [Dkt. No. 18] (“Report”) was entered, recommending

     that the court reverse the Commissioner’s decision, and remand the case for further

     administrative proceedings.

           After reviewing the briefs, file, record in this case, and Report, the court

     determines that the magistrate judge’s findings and conclusions are correct and accepts

     them as those of the court. Accordingly, the Commissioner’s decision is REVERSED;

     and this case is REMANDED for further proceedings consistent with the magistrate

     judge’s Report.

           SO ORDERED.

           Signed July 14th, 2020.
                                             ____________________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
